Citation Nr: 1760040	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO. 12-11 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for brain cancer.


ORDER

Service connection for brain cancer is denied. 


FINDINGS OF FACT

1. Signs and symptoms associated with the claim have been attributed to a known clinical diagnosis.

2. A malignant brain tumor did not become manifest to a degree of 10 percent or more within one year of service separation.

3. Brain cancer is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.


CONCLUSION OF LAW

Brain cancer was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from January 1995 to August 1995, and from February 2000 to February 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from an April 2009 rating decision of the RO in St. Petersburg, Florida.

In a decision dated in May 2016, the Board denied claims of entitlement to service connection for brain cancer, traumatic brain injury residuals, and a sleep disorder. The Veteran appealed that decision to the Veterans Court. In an Order dated in October 2016, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's decision to the extent of the denial of service connection for brain cancer, and remanded that issue to the Board for additional development consistent with the Joint Motion. 

The parties to the Joint Motion agreed that Veteran does not challenge the Board's decision to the extent that it denied entitlement to service connection for traumatic brain injury residuals and a sleep disorder (VBMS record 10/24/2016 at 2).

The Veteran submitted additional medical evidence after the most recent adjudication of the claim by the agency of original jurisdiction and he waived his right to have the claim remanded for initial consideration of this evidence.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran in this case served in the Persian Gulf during the Gulf War. Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases). See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability shall be considered service connected for purposes of all laws of the United States. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4). 

The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021. 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

As noted above, the Board provided a decision on this issue in March 2014. That decision was vacated by the Veterans Court based on a Joint Motion for Partial Remand. The parties essentially agreed that a June 2014 private medical opinion by Dr. Shoag, which was deemed inconclusive by the Board, still satisfied the "low threshold" established in McLendon v. Nicholson, 20 Vet. App. 79 (2006) for providing a VA medical nexus opinion. 

The Board's March 2014 decision is incorporated by reference for its summary of the pertinent evidence of record at that time. Since the Board's decision, additional medical evidence has been obtained. To comply with the Joint Motion, the Board requested a medical opinion from a VA specialist. The Veteran has also submitted additional medical evidence. 

The Veteran asserts that his exposure to environmental toxins during his Gulf War service caused the development of brain cancer. He has provided medical research articles and studies which he asserts are supportive of his claim. Those articles were discussed in the June 2014 private medical opinion by Dr. Shoag.

In response to the Board's action under 38 C.F.R. § 20.901 to obtain an advisory medical opinion, a July 2017 VA oncologist reviewed the evidence and opined that the Veteran's exposure to chemicals is not at least as likely as not the reason for his brain tumor. To summarize her discussion, the VA oncologist reviewed the articles cited in the opinion of Dr. Shoag and cited several case studies addressing the development of brain tumors in Gulf War veterans. She noted that, to date, the only environmental factor associated with the development of brain tumors is ionizing radiation, and that the analyses of chemical exposure have all been inconclusive. 

The VA oncologist noted that the studies conducted have not controlled for other exposures, such as ionizing radiation. The authors of one study wrote: "Considering the limited role that airborne toxicants play in the incidence of cancer, we do not conclude any cause-effect relationships, but rather identity potential organs of concern." While she found the articles cited in the prior opinion to be "thought provoking," she stated that they are insufficient to support the argument that the Veteran's brain tumor is at least as likely as not related to exposure in the military. She observed that there is a huge issue with the medical literature not containing negative studies. 

The VA oncologist also noted that the British Journal of Cancer (Johansen et al) had a very elegant article about how to think about the studies described in the prior opinion. She reasoned that, it is debatable whether the controls used in those studies were adequate, and that another article described coming up with different conclusions from the same data by tweaking the covariants. 

Upon receiving a copy of the July 2017 opinion, the Veteran submitted a private medical opinion in November 2017. V. Cassano, MD, provided her own summary, which reads: "In summary, [the Veteran] was exposed to multiple toxicants that are associated with the development of brain cancer, including gliomas. These are, smoke from burn pits which includes all of the chemicals listed in the VBA letter. PM2.5, Volatile Organic Solvents and diesel exhaust and pesticides. All of these toxicants individually increase the risk of developing brain cancer. The effect of combined exposures to all of these carcinogens are at least additive in the pathophysiologic effect. [the Veteran] has no other risk factors for developing brain cancer[...]I therefore opine that it is at least as likely as not that [the Veteran's] oligodendroglioma was caused by exposure to multiple carcinogens while serving his country honorably in Operation Iraqi Freedom."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).
  
The Board notes initially that it will not attempt to engage in an analysis of the various studies addressing whether there is a link between Gulf War environmental toxins and the incurrence of brain cancer. Those studies have been reviewed by competent medical experts. The Board is not competent to assess the merits of any particular medical study. It is the responsibility of the Board to weigh the resulting medical opinions in terms of their reasoning and consistency with the evidence. 

After a review of all of the evidence, the Board assigns greater probative weight to the VA oncologist's opinion than to the opinion of Dr. Cassano, or any other opinion of record. The Board finds that the VA oncologist's opinion is well reasoned and is more consistent with the evidence and is more consistent with established VA law. 

The Board must address several issues raised by Dr. Cassano. First, Dr. Cassano noted that the articles discussed by the VA oncologist were discounted by her without any real rationale. The Board finds that this is not an accurate characterization of the VA oncologist's opinion. The VA oncologist specifically identified problems with the lack of controls in the studies for other significant exposures, such as ionizing radiation, which she described as the only conclusively-linked environmental factor to brain tumors. With another study, she identified the statement of the author of that study that no cause-effect relationship was concluded. Rather, the authors had identified potential "organs of concern." The Board finds that this is a real rationale, and an adequate one.

Second, in addressing the Board's concerns that Dr. Shaog's opinion was imprecise in identifying which of a list of exposures was actually the cause of the Veteran's brain cancer, Dr. Cassano stated that, in the case of carcinogenic endpoints, many times it is the exposure milieu, not one particular chemical that causes the end result. She explained:

Even in the development of "Agent Orange" presumptives, the rule is written as exposure to herbicides. Most of the time we do not know the specific chemical that caused the outcome, but only the exposure to any one or more of a myriad of chemicals in the particular workplace. 

Regarding the example of the presumptive provisions applicable to herbicide agents, these are not as ambiguous as Dr. Cassano suggests. The term "herbicide agent" is defined under VA law as "specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." See 38 C.F.R. § 3.307(a)(6)(i). The Board finds that this definition provides more than simply an exposure milieu or a description of myriad chemicals in the workplace. While the specific cause-and-effect relationship may not be clearly understood or precisely identified, the herbicide presumptive regulations reflect VA's determination of the general consensus in the medical community, that the chemicals cited in the regulations are associated with the specific diseases identified under 38 C.F.R. § 3.309(e). 

The Board understands that, as with the Vietnam War, the environmental toxins encountered by servicewomen and servicemen during the Persian Gulf War are myriad, and that these include toxins which will never be specifically identified or fully understood. However, as with herbicide agents, the relationship between environmental toxins encountered in the Gulf War has been extensively reviewed by VA and has been the subject of rulemaking. 

While Persian Gulf War veterans are also afforded presumptions, in large part based on their exposure to environmental toxins, these are not open-ended. The presumptions applicable to Persian Gulf War veterans are based substantially on studies conducted by the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) in 2006, 2008, 2010, and 2012, addressing causal mechanisms of various disorders in terms of the environmental contaminants known to be present in the Persian Gulf Theatre. VA periodically issues notice under the Persian Gulf War Veterans Act of 1998 of any changes in VA policy regarding diseases associated with Gulf War service. Cancer, generally, and brain cancer, specifically, is not a disease presumed to be associated with Gulf War veterans. VA issued notice in the Federal Register in April 2011, August 2012, and April 2014, that it had determined that there is no basis to establish any new presumptions of service connection for any of the diseases, illnesses, or health effects discussed in the reports of the IOM. However, VA's determination on this question is stronger than the mere absence of a presumption. The April 2011 notice specifically states "The NAS update committee determined that there was insufficient or inadequate evidence of an association between Gulf War exposures and brain cancer." 76 Fed. Reg. 21099 (April 14, 2011). The August 2012 and April 2014 notices state that, consistent with prior findings, NAS found "inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and[...]cancers of the brain and nervous system." 77 Fed. Reg. 47924, 79 FR 20308.

The Board acknowledges that the presumptive provisions are not the only method for establishing service connection for Gulf War veterans. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). In other words, the fact that VA has determined that there is insufficient evidence of a link between brain cancer and exposure to environmental toxins present in the Persian Gulf War Theater does not preclude establishing such a relationship in a specific case. 

However, a medical opinion which directly conflicts with medical principles determined by VA under its specific methodology must be carefully and clearly explained as to how a particular case can be distinguished from the cases studied in VA's research. Here, Dr. Cassano has supported her opinion essentially by arguing that VA's determination, and that of the IOM, are incorrect. The Board finds that this argument does not distinguish the Veteran's case from the cases addressed in VA's rulemaking methodology in a way the Board finds persuasive. 

The opinion of the VA oncologist, in contrast with that of Dr. Cassano, is consistent with VA's determinations, which are based on established methods and procedures for determining the general consensus in the medical/scientific community on these matters. The Board also notes that the opinion of the VA oncologist, in contrast with that of Dr. Cassano, is consistent with other medical statements set out in the Board's prior decision. A January 2009, report of the Veteran's private physician N. Razack, MD, states: "I could not attribute this to any service related etiology at this time" (VBMS record 02/05/2009 ). As found by the Board previously, statements from Dr. Shoag and private clinician, N. Avgeropolulos, MD, were inconclusive as to causation, but were nominally supportive of the claim. However, in Dr. Avgeropolulos statement, while he noted a "growing body of evidence and scientific acceptance with regards to a significantly increased frequency of neurologic diseases in Gulf War veterans which may include brain cancer which may be due to exposure to toxic chemicals," he continued that "there is no scientific data to define a possible link between noxious chemical exposure during modern war and genesis of brain tumor or toxic exposure induction of tumor phenotype changes which may lead to more rapidly growing tumors." 

As with the VA oncologist's opinion, this evidence is consistent with VA law, which is certainly open to the possibility that such a link might be established in the future, and provides the mechanism of periodic updates to determine changes in the medical consensus, but which does not establish such a link today. 

As the Board has found that the opinion of the VA oncologist to be well explained and more consistent with the evidence in this case, the Board assigns it the greatest probative weight. 

In sum, the Board finds that signs and symptoms associated with the Veteran's claim have been attributed to a known clinical diagnosis; and, brain cancer is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities. 

While no stipulations were made by the parties to the Joint Motion regarding the presumption of service connection for malignant brain tumors, the Board finds that 
a malignant brain tumor did not become manifest to a degree of 10 percent or more within one year of service separation. 

In light of these findings, the Board concludes that service connection for brain cancer is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Shannon L. Brewer, Attorney
Department of Veterans Affairs


